Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or teach an upper with a moveable collar having a collar elevator operable to return the collar from a lowered state to a raised state where the elevator comprises a first lever arm and second lever arm which are connected with a U-shaped base which extends around the heel end of the sole and the base has a lower edge superior to and in contact with an upper surface of a sole and the arms have ends which are discontinuous.  The closest prior art to Hardimon fails to teach the arms connected by a U-shaped base which extends around the heel end of the sole and the base has a lower edge superior to and in contact with an upper surface of a sole.  Also, Cavaliere (2012/0198721) shows a device (150) shaped similarly to applicants’ collar elevator, however is does not operate as claimed in that it does not return a collar from a lowered state to a raised state and therefore cannot be considered to be a collar elevator as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that previously withdrawn claims 12-14, 16, 17, and 19 have been amended to include all the limitations of an allowable claim 1 and therefore have been rejoined as requested.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732